Title: From Thomas Jefferson to William Carmichael, 24 April 1792
From: Jefferson, Thomas
To: Carmichael, William


          
            Sir
            Philadelphia Apr. 24. 1792.
          
          I have the honor to inclose you copies of some papers received from General Irwin as guardian to a young citizen of this state, entitled in right of his father to certain lands in West Florida. Also copies of papers in the case of David Beveridge, a citizen of the U.S. complaining of losses sustained at the Havanna by undue proceedings of the officers of the government there: and I am to desire you to make application to the court of Madrid for that redress which the justice and friendly dispositions of the court give us reason to hope. Be so good as to give information here of your progress and prospects in these sollicitations, and to do the same as to the former ones referred to you, and most particularly that relating to the Dover Cutter. I have the honor to be with great esteem, Sir, Your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        